Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to submission of application on 3/02/2020.
Claims 1-20 are presented for examination. 
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al (US 20210081467 A1 thereafter "Chawla"), in view of Hamon et al (US 8566696 B1 thereafter "Hamon").
As to claim 1, Chawla discloses a computer-implemented method, comprising: obtaining a training corpus comprising a sequence of graphical user interface (GUI) pages; [Webpages (graphical user interface (GUI) pages) from a session history are obtained [See ¶-65]]
training a GUI page encoding model to compute a GUI page encoding from a GUI page, [A doc2vec model (GUI page encoding model) is trained using training webpages (GUI page) [See ¶-47]. The doc2vec model generates a vector (GUI page encoding) [See ¶-47]]
wherein the training comprises: obtaining a first GUI page … from the training corpus, computing a first GUI page encoding by processing the first GUI page with the GUI page encoding model, [A webpage is analyzed to generate a vector/webpage representation (first GUI page encoding) [See ¶-52-53]. Next plausible webpages (second GUI page) are also received [See ¶-65]]
computing a second GUI page encoding by processing the second GUI page with the GUI page encoding model, [Representations (second GUI page encoding) of augmentation data (second GUI page) are generated [See ¶-59]]
computing a predicted GUI page encoding by processing the first GUI page encoding with a page predictor model, [For a current webpage (first GUI page) a predicted augmentation data (predicted GUI page encoding) is determined [See ¶-65, 78]. This is predicted using the webpage representation (first GUI page encoding) [See ¶-65-67]]
computing an error value using the predicted GUI page encoding and the second GUI page encoding, and [A loss (error value) between the predicted augmentation data and the actual next webpage (second GUI page encoding) is determined [See ¶-78]]
updating parameters of the GUI page encoding model by performing back propagation using the error value [Weights of nodes in the augmentation data prediction module are updated (performing back propagation) to minimize the loss function [See ¶-78]].
However, Chawla does not teach "a second GUI page from the training corpus".
On the other hand, Hamon does teach "a second GUI page from the training corpus".
Hamon discloses that a next webpage is predicted using a user's navigation history (training corpus) [See Col 4, Ln 18-34]. The navigation history includes the next page selected by the user [See Col 9, Ln 8-21].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chawla's webpage prediction to incorporate the teachings of Hamon's navigation history.
Motivation to do so would be to minimize access delays by predicting a user's navigation to a next web page, as taught by Hamon [See Col 1, Ln 25-31].
As to claim 2, Chawla, and Hamon disclose the computer-implemented method of claim 1, wherein the first GUI page and the second GUI page are HTML pages [Chawla, the current page and the next plausible webpages (second GUI page) are webpages (HTML pages) [See ¶-52, 65]].
As to claim 3, Chawla, and Hamon disclose the computer-implemented method of claim 1, wherein computing the first GUI page encoding comprises: obtaining GUI element embeddings for GUI elements of the first GUI page; and [Chawla, The webpage includes structure, elements, words, images, and/or video (respectively "GUI element embeddings") [See ¶-20]]
processing the GUI element embeddings with the GUI page encoding model [Chawla, The webpage features are processed using a webpage representation module (GUI page encoding model) to generate a webpage representation [See ¶-20, 52-53]].
As to claim 9, Chawla discloses a system, comprising: at least one server computer comprising at least one processor and at least one memory, the at least one server computer configured to: [The system may comprise a processor and memory [See ¶-124-125]. The system may be a server [See ¶-122]]
obtain a training corpus comprising a sequence of graphical user interface (GUI) pages; [Webpages (graphical user interface (GUI) pages) from a session history are obtained [See ¶-65]]
obtain a first GUI page … from the training corpus, compute a first GUI page encoding by processing the first GUI page with a GUI page encoding model, [A webpage is analyzed to generate a vector/webpage representation (first GUI page encoding) [See ¶-52-53]. Next plausible webpages (second GUI page) are also received [See ¶-65]]
compute a second GUI page encoding by processing the second GUI page with the GUI page encoding model, [Representations (second GUI page encoding) of augmentation data (second GUI page) are generated [See ¶-59]]
compute a predicted GUI page encoding by processing the first GUI page encoding with a page predictor model, [For a current webpage (first GUI page) a predicted augmentation data (predicted GUI page encoding) is determined [See ¶-65, 78]. This is predicted using the webpage representation (first GUI page encoding) [See ¶-65-67]]
compute an error value using the predicted GUI page encoding and the second GUI page encoding, and [A loss (error value) between the predicted augmentation data and the actual next webpage (second GUI page encoding) is determined [See ¶-78]]
update parameters of the GUI page encoding model by performing back propagation using the error value [Weights of nodes in the augmentation data prediction module are updated (performing back propagation) to minimize the loss function [See ¶-78]].
However, Chawla does not teach "a second GUI page from the training corpus".
On the other hand, Hamon does teach "a second GUI page from the training corpus".
Hamon discloses that a next webpage is predicted using a user's navigation history (training corpus) [See Col 4, Ln 18-34]. The navigation history includes the next page selected by the user [See Col 9, Ln 8-21].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chawla's webpage prediction to incorporate the teachings of Hamon's navigation history.
Motivation to do so would be to minimize access delays by predicting a user's navigation to a next web page, as taught by Hamon [See Col 1, Ln 25-31].
As to claim 12, Chawla, and Hamon disclose the system of claim 9, wherein the at least one server computer is configured to update parameters of the page predictor model by performing back propagation using the error value [Chawla, Weights of nodes (update parameters) in the augmentation data prediction module are updated (performing back propagation) to minimize the loss function [See ¶-78]].
As to claim 17, Chawla discloses one or more non-transitory, computer-readable media comprising computer- executable instructions that, when executed, cause at least one processor to perform actions comprising: [The system may comprise a processor and memory [See ¶-124-125]. The instructions for the below method are stored in memory and executed on the processor [See ¶-132]]
obtaining a training corpus comprising a sequence of graphical user interface (GUI) pages; [Webpages (graphical user interface (GUI) pages) from a session history are obtained [See ¶-65]]
obtaining a first GUI page … from the training corpus, computing a first GUI page encoding by processing the first GUI page with a GUI page encoding model, [A webpage is analyzed to generate a vector/webpage representation (first GUI page encoding) [See ¶-52-53]. Next plausible webpages (second GUI page) are also received [See ¶-65]]
computing a second GUI page encoding by processing the second GUI page with the GUI page encoding model, [Representations (second GUI page encoding) of augmentation data (second GUI page) are generated [See ¶-59]]
computing a predicted GUI page encoding by processing the first GUI page encoding with a page predictor model, [For a current webpage (first GUI page) a predicted augmentation data (predicted GUI page encoding) is determined [See ¶-65, 78]. This is predicted using the webpage representation (first GUI page encoding) [See ¶-65-67]]
computing an error value using the predicted GUI page encoding and the second GUI page encoding, and [A loss (error value) between the predicted augmentation data and the actual next webpage (second GUI page encoding) is determined [See ¶-78]]
updating parameters of the GUI page encoding model by performing back propagation using the error value [Weights of nodes in the augmentation data prediction module are updated (performing back propagation) to minimize the loss function [See ¶-78]].
However, Chawla does not teach "a second GUI page from the training corpus".
On the other hand, Hamon does teach "a second GUI page from the training corpus".
Hamon discloses that a next webpage is predicted using a user's navigation history (training corpus) [See Col 4, Ln 18-34]. The navigation history includes the next page selected by the user [See Col 9, Ln 8-21].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chawla's webpage prediction to incorporate the teachings of Hamon's navigation history.
Motivation to do so would be to minimize access delays by predicting a user's navigation to a next web page, as taught by Hamon [See Col 1, Ln 25-31].
Claims 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al (US 20210081467 A1 thereafter "Chawla"), in view of Hamon et al (US 8566696 B1 thereafter "Hamon"), in view of Tsutsui et al (US 20130111327 A1 thereafter "Tsutsui").
As to claim 4, Chawla, and Hamon do not disclose "wherein the GUI element embeddings are learned by using a first GUI element to predict a neighboring element of the first GUI element."
On the other hand, Tsutsui does teach "wherein the GUI element embeddings are learned by using a first GUI element to predict a neighboring element of the first GUI element."
Tsutsui discloses that a webpage's elements are analyzed and a current element is determined [See ¶-70]. Based on the current element (first GUI element) a sibling element is predicted  ("predict a neighboring element") and searched for [See ¶-70].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chawla's webpage prediction, and Hamon's navigation history to incorporate the teachings of Tsutsui's sibling prediction.
Motivation to do so would be to increase the possibility of finding an element in a sibling relationship with the current element, as taught by Tsutsui [See ¶-70].
As to claim 6, Chawla, Hamon, and Tsutsui disclose the computer-implemented method of claim 4, wherein the neighboring element is a parent GUI element, a combination of child GUI elements, or a combination of sibling GUI elements [Tsutsui, Based on the current element (first GUI element) a sibling element is predicted and searched for [See ¶-70]. Thus the current element and predicted elements are a combination of sibling GUI elements].  
As to claim 7, Chawla, and Hamon do not disclose "wherein the GUI page encoding model computes the first GUI page encoding by iteratively processes GUI elements of the first GUI page using a specified traversal order."
On the other hand, Tsutsui does teach "wherein the GUI page encoding model computes the first GUI page encoding by iteratively processes GUI elements of the first GUI page using a specified traversal order."
Tsutsui discloses that a webpage's elements are analyzed and the structure of the webpage (first GUI page encoding) is determined [See ¶-69]. Based on the current element a next or previous element is determined based on a predetermined order relation (specified traversal order) [See ¶-67].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chawla's webpage prediction, and Hamon's navigation history to incorporate the teachings of Tsutsui's sibling prediction.
Motivation to do so would be to determine the order relation between contexts on the web page, as taught by Tsutsui [See ¶-67].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al (US 20210081467 A1 thereafter "Chawla"), in view of Hamon et al (US 8566696 B1 thereafter "Hamon"), in view of Tagra et al (US 20210209142 A1 thereafter "Tagra").
As to claim 5, Chawla, Hamon, and Tsutsui do not disclose "determining one-hot representations for the GUI elements."
On the other hand, Tagra does teach "determining one-hot representations for the GUI elements."
Tagra discloses that during the vectorizing words (GUI elements), a one-hot encoding vector is created [See ¶-25].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chawla's webpage prediction, Hamon's navigation history, and Tsutsui's sibling prediction to incorporate the teachings of Tagra's one-hot vectorizing.
Motivation to do so would be to recode categorical data to a vectorized form, as taught by Tagra [See ¶-25]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Tagra's one-hot vectorizing would have predictably resulted in converting categorical data to a form digestible by a machine learning algorithm.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al (US 20210081467 A1 thereafter "Chawla"), in view of Hamon et al (US 8566696 B1 thereafter "Hamon"), in view of Johnson et al (US 20170116544 A1 thereafter "Johnson").
As to claim 8, Chawla, and Hamon do not disclose "wherein training the GUI page encoding model comprises iteratively processing batches of GUI pages of the training corpus."
On the other hand, Johnson does teach "wherein training the GUI page encoding model comprises iteratively processing batches of GUI pages of the training corpus."
Johnson discloses that batches of documents (batches of GUI pages) from a set of unlabeled documents (training corpus) are used to train a model [See ¶-22, 104].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chawla's webpage prediction, and Hamon's navigation history to incorporate the teachings of Johnson's batch training.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Johnson's batch training would have predictably resulted in optimizing training time by completing the training when a criteria is met, as suggested by Johnson [See ¶-22].
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al (US 20210081467 A1 thereafter "Chawla"), in view of Hamon et al (US 8566696 B1 thereafter "Hamon"), in view of Kashitsyn et al (US 1201892 B1 thereafter "Kashitsyn").
As to claim 10, Chawla, and Hamon do not disclose "wherein the at least one server computer is configured to: obtain an action corresponding to a transition from the first GUI page to the second GUI page; and compute the predicted GUI page encoding using the action."
On the other hand, Kashitsyn does teach "wherein the at least one server computer is configured to: obtain an action corresponding to a transition from the first GUI page to the second GUI page; and compute the predicted GUI page encoding using the action."
Kashitsyn discloses that a web application is loaded (first GUI page) [See Col 7, Ln 59- Col 8, Ln 6]. Unexposed actionable events are executed in order to crawl the web application pages [See Col 8, Ln 45-54]. The network requests and information are captured for a vulnerability scanner for determining security vulnerabilities (predicted GUI page encoding) [See Col 8, Ln 55-67]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chawla's webpage prediction, and Hamon's navigation history to incorporate the teachings of Kashitsyn's DOM event crawling.
Motivation to do so would be to overcome the drawbacks of the prior art which do not capture events attached to elements in a web application, as taught by Kashitsyn [See Col 1, Ln 51-57].
As to claim 11, Chawla, Hamon, and Kashitsyn disclose the system of claim 10, wherein the action corresponds to a mouse click of a first GUI element of the first GUI page [Kashitsyn, the event may be a mouse click of a link (first GUI element) in a website/webpage [See Col 4, Ln 25-32]].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al (US 20210081467 A1 thereafter "Chawla"), in view of Hamon et al (US 8566696 B1 thereafter "Hamon"), in view of Datar et al (US 8538989 B1 thereafter "Datar").
As to claim 13, Chawla, and Hamon do not disclose "wherein the GUI page encoding model computes a weighted sum of GUI element representations of GUI elements of a GUI page."
On the other hand, Datar does teach "wherein the GUI page encoding model computes a weighted sum of GUI element representations of GUI elements of a GUI page."
Datar discloses that a system (GUI page encoding model) generates a DOM [See Col 2, Ln 49-57]. The system then computes a weighted score for a website or webpage based on an aggregation (sum) of the weights of all DOM nodes on a webpage [See Col 2, Ln 64-67].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chawla's webpage prediction, and Hamon's navigation history to incorporate the teachings of Datar's aggregated weight score.
Motivation to do so would be to allow a search engine to rank documents in response to a search query, as taught by Datar [See Col 3, Ln 5-9].
Claims 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al (US 20210081467 A1 thereafter "Chawla"), in view of Hamon et al (US 8566696 B1 thereafter "Hamon"), in view of Farrahi Moghaddam et al (US 20210232928 A1 thereafter "Farrahi").
As to claim 14, Chawla, and Hamon disclose the system of claim 9, wherein the GUI page encoding model computes a weight for a GUI element by processing a GUI element representation of the GUI element with a weight computation neural network [Chawla, A content augmentation module assigns a score (weight) for each piece of content (GUI element) on the webpage [See ¶-93]]
However, Chawla, and Hamon do not disclose "a weight computation neural network."
On the other hand, Farrahi does teach "a weight computation neural network."
Farrahi discloses that a neural network may assign a score to a content representing the likelihood that it will be clicked [See ¶-22].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chawla's webpage prediction, and Hamon's navigation history to incorporate the teachings of Farrahi's neural network.
Motivation to do so would be to more accurately predict the selection of a content item, as taught by Farrahi [See ¶-22].
As to claim 15, Chawla, Hamon, and Farrahi disclose the system of claim 14, wherein the weight computation neural network comprises a multi-layer perceptron [Farrahi, the neural network has an input layer, hidden layer, and output layer [See ¶-28]. A skilled artisan would understand that a multilayer perceptron (MLP) consists of these three layers and thus the taught NN is an MLP].
As to claim 18, Chawla, and Hamon do not disclose “wherein the page predictor model comprises a multi-layer perceptron.”
On the other hand, Farrahi does teach “wherein the page predictor model comprises a multi-layer perceptron.”
Farrahi discloses the neural network has an input layer, hidden layer, and output layer [See ¶-28]. A skilled artisan would understand that a multilayer perceptron (MLP) consists of these three layers and thus the taught NN is an MLP.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chawla's webpage prediction, and Hamon's navigation history to incorporate the teachings of Farrahi's neural network.
Motivation to do so would be to more accurately predict the selection of a content item, as taught by Farrahi [See ¶-22]. Additional motivation to do so would be because neural networks can approximate a gradient of an objective function, as taught by Farrahi [See ¶-11].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al (US 20210081467 A1 thereafter "Chawla"), in view of Hamon et al (US 8566696 B1 thereafter "Hamon"), in view of Bhowan et al (US 20190213354 A1 thereafter "Bhowan").
As to claim 16, Chawla, and Hamon do not disclose "wherein the first GUI page includes hashed text to conceal sensitive information."
On the other hand, Bhowan does teach "wherein the first GUI page includes hashed text to conceal sensitive information."
Bhowan discloses that a hash function is used on documents to hash sensitive information (hashed text) [See ¶-35, 97]. The document may be a webpage (first GUI page) [See ¶-65].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chawla's webpage prediction, and Hamon's navigation history to incorporate the teachings of Bhowan's hashing function.
Motivation to do so would be to remove all personal information and avoid organizational fines, as taught by Bhowan [See ¶-12].
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al (US 20210081467 A1 thereafter "Chawla"), in view of Hamon et al (US 8566696 B1 thereafter "Hamon"), in view of Tagra et al (US 20210209142 A1 thereafter "Tagra").
As to claim 19, Chawla, and Hamon do not disclose "wherein the GUI page encoding model processes GUI elements with a recurrent neural network."
On the other hand, Tagra does teach "wherein the GUI page encoding model processes GUI elements with a recurrent neural network."
Tagra discloses that a recurrent neural network may be used to identify contextually sensitive information [See ¶-16].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chawla's webpage prediction, and Hamon's navigation history to incorporate the teachings of Tagra's RNN.
Motivation to do so would be to generate a neural network that can process sequences of inputs [See ¶-4].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al (US 20210081467 A1 thereafter "Chawla"), in view of Hamon et al (US 8566696 B1 thereafter "Hamon"), in view of Adika et al (US 20190196932 A1 thereafter "Adika").
As to claim 20, Chawla, and Hamon do not disclose "wherein computing the first GUI page encoding comprises processing a position encoding of GUI elements of the first GUI page."
On the other hand, Adika does teach "wherein computing the first GUI page encoding comprises processing a position encoding of GUI elements of the first GUI page."
Adika discloses that a tracking agent creates an element description (first GUI page encoding) for each element (GUI elements) that includes a position within the webpage (first GUI page) [See ¶-77-78].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chawla's webpage prediction, and Hamon's navigation history to incorporate the teachings of Adika's element descriptions.
Motivation to do so would be to enable the classification of a graphical element, as taught by Adika [See ¶-80].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO BORJA/Primary Examiner, Art Unit 2173